Exhibit 10.50

STRATEGIC RESELLER AGREEMENT

 

Between:

Voice Mobility Inc., 13777 - 180, Commerce Parkway, Richmond, BC V6V 2X3, Canada
("VMI")

And:

Equipoa y Control Division Commercial, S.A. de C.V. (Nakotec),; Guillerno
Gonzales Camerena 1600 1L Col. Santa Fe, Mexico City

 

This agreement is dated December 13, 2002.

VMI and the Reseller named above agree that the following terms and conditions
will govern the sale by VMI to Reseller of the UCN 200 Messaging Software and
Solutions covered by this Agreement. All schedules, and other appendices
attached to this Agreement are incorporated in its terms.

1. Scope of the Agreement

1.1 In this Agreement, the word "Reseller", means the person, or entity, named
as the Reseller. The words "VMI", "us", "our" and "VMI" each mean Voice Mobility
Inc. The term "us" may also be used on occasion to refer to Voice Mobility Inc.,
and Reseller collectively when it is clear from the context that the term means
the two parties together. The term "affiliate" means any company wholly or
majority owned, or controlled, Reseller, or the parent of Reseller.

1.2 For the Term of this Agreement,; VMI appoint Reseller as a non-exclusive
Value-Added Reseller for the Territories and Markets in Schedule C, for the UCN
200 Messaging Software and Solutions on Schedule A of this Agreement ("the
products"), as that Schedule may be amended from time to time by mutual
agreement. Under the provisions of this Agreements the parties will mutually
establish an annual sales goal for Reseller of the volume of Products which
Reseller are to purchase from VMI, and VMI will be entitled to terminate this
Agreement under Section 15, if Reseller fail to meet that goal.

1.3 The intent of this Agreement is to offer Reseller a discount on the Products
Reseller purchases from us. Reseller represents that they will incorporate any
Products purchased under this Agreement with other hardware, or software, of
their manufacture, assembly, or design, which Reseller will then market in the
regular course of their business and under the Reseller name for sale, lease, or
rent, to Resellers end user customers. In granting Reseller any discounts, VMI
is relying on that representation, and Reseller will forfeit those discounts if
Reseller does not comply with it.

-2-

1.4 The pricing and discounts provided to Reseller under this Agreement will
apply only to the Products listed on Schedule A, and Reseller will not be
entitled to purchase any other products from us without our written consent.
Reseller also agree that Reseller will not be entitled to any commission, or
compensation, from us on any Products Reseller resells to its customers.

1.5 Resellers resale of the Products will be for Resellers own account and at
Resellers own risk. Reseller are responsible for the selection of the Products,
their ability to achieve the results Reseller intend, their use with Resellers
software, peripherals and integrated systems, and the performance Reseller and
their customers obtain from using them. Any technical support for the Products,
hardware, software, peripherals, and integrated systems, which Reseller sells,
or licenses, will also be solely Resellers responsibility, unless both of us
agree otherwise.

1.6 Reseller agrees that, unless Reseller receive our prior written consent (by
amendment to this Agreement, or otherwise) Reseller may not assign any rights
here to others or appoint any sub resellers, sub dealers, or agents, to resell
the Products to others.

1.7 Each of Resellers Purchase and Change Orders, and each of our
acknowledgement forms will incorporate the tenents of this Agreement, whether or
not this Agreement is specifically intentioned. As stated in Paragraph 22.2,
this Agreement supersedes any terms, or conditions, contained on printed forms
submitted with purchase orders, sales acknowledgements, or invoices. When
ordering the Products, the only affect of any term of Resellers purchase order
will be to provide us with the following information:

(a) Software version number
(b) Quantity of user licenses
(c) Requested shipping date
(d) Delivery instructions, including ship-to address
(e) Any other special information required by this Agreement

1.8 Reseller must submit any purchase order for Products at least 30 days in
advance of the shipment date Reseller are requesting for that order. Neither
Reseller, nor VMI, will be bound, by any order until VMI accepts it, but at that
time both of us will be bound and a contract will exist under the terms of this
Agreement. Once VMI have accepted Resellers order, Reseller cannot cancel, or
reschedule it except under the conditions expressly stated in this Agreement.

2. Products

(a.) The products covered by this Agreement ("Products") are those products
listed and described on Schedule A, and updates, enhancements and new versions
that are substantially similar thereto and that are marketed under the same
nomenclature. "Software Products" are (1) computer programs or instructions,
which are Products or included in Products and (ii) documentation provided by
VMI that is related to any Product.

-3-

(b.) End-User Documentation is documentation specifically identified in writing
by VMI as provided for and users. VMI reserves the right to change or modify the
design of or discontinue any of the Products any time.

(c.) Software Products are licensed and not sold; any references herein to the
sale or price of any Software Products or any copy thereof refers to the license
and license fee thereof. Reseller will in no event be entitled to receive or
have any access to any source code of the software products.

3. Warranty Disclaimer

VMI makes no warranties to Reseller with respect to the Products or any services
and disclaims all implied warranties, including warranties of merchantability,
non-infringement and fitness for a particular purpose, other than those provided
for in Paragraph 12 of this Agreement.

4. Term

4.1 This Agreement will begin on the Effective Date listed above, and will
terminate twelve months later (the "Term") unless either of us terminates it
earlier under its provisions. At the expiration of the Term, the Agreement will
be renewed on its anniversary date for additional periods of one year each,
unless either of us notifies the other than the Agreement will not be renewed.
Any purchase order for Products must be received, and accepted, while the
Agreement is actually in force.

5. Shipment and Risk of Loss

5.1 VMI will pack the product for shipment, and storage to meet commercial
standards. Unless Reseller provides VMI with special written instructions
regarding shipment, VMI will choose the method of shipment and carrier to be
used.

5.2 VMI will use reasonable efforts to meet the shipment date Reseller request
for each item, but VMI may delay the scheduled shipment date if unforeseen
problems prevent us from meeting it. VMI will notify Reseller promptly when any
shipment will be delayed. It VMI is negligent in failing to ship the Products to
Reseller within 90 days of its scheduled shipment date, Reseller have the right
to cancel the order (and/or terminate this Agreement) without being liable to
VMI for any Products except those units VMI have already shipped to Reseller.
But, VMI will not be liable to Reseller for any expenses or damages, because of
that delay.

5.3 Reseller will have the right to make reasonable changes in requested
shipment dates if Reseller notifies VMI at least 15 days in advance of the
scheduled shipment date. Reseller may reschedule the order only once, and the
reschedule date may not be later than 120 days from the original shipment date.
Any other attempt to reschedule an order will be considered as cancellation,
subject to the provisions of Paragraph 15.3.

-4-

5.4 Title and risk of loss, or damage, will pass to Reseller. FOB our premises.
Transportation will then be at Resellers risk and any loss or damage after our
delivery to the carrier will be Reseller's responsibility, and will not relieve
Reseller of any payment obligations to us.

6. Prices

6.1 VMI will sell the Products to Reseller at the prices specified in Schedule B
of this Agreement. VMI reserve the right to change the price of any item
effective 60 days after our written notice to Reseller or the change. A price
increase will not apply to any order VMI have accepted from Reseller before the
date of our notice if the scheduled shipment date is less than 60 days from the
date of the order.

7. Sales Goals and Earned Discounts

7.1 The intent of this Agreement is to offer Reseller a discount, based on
Resellers commitment to attain certain sales volumes of Products during the
Term. Ongoing eligibility for the discount however, is contingent upon Resellers
prompt payment of all shipments VMI make to Reseller. Moreover, failure to
attain the agreed sales volumes may result in the cancellation of the Agreement.

7.2 At the beginning of each year of the Term, VMI and Reseller, will mutually
establish an annual sales goal for Reseller for the following 12 months ("Annual
Sales Period"). That sales goal will then be summarized on Schedule B to this
Agreement. On a quarterly basis, the parties will then review Resellers
performance against that goal.

7.3 VMI will bill Reseller for each order under this Agreement at the pricing
shown in Schedule B to this Agreement.

8. Promotional Responsibilities

8.1 Reseller agrees to use best efforts to actively promote the sale of the
Products, and to meet, or exceed the written sales goals, which VMI mutually
establish for Resellers operation. To insure that Reseller can demonstrate the
Products, and respond to customer requests for immediate delivery, Reseller will
carry at least the minimum level of demonstration products that VMI recommend
for effective operation. Unless VMI agrees otherwise, Reseller will bear all
costs of Resellers operation, and Resellers promotion, advertising,
distribution, storage, and product support for the produce.

8.2 Reseller will maintain an adequate, and aggressive sales organization to
assure maximum distribution and market penetration. Reseller will insure that
their sales and technical personnel are VMI trained, and Reseller will support
VMI Products with at least the same level of service, and sales activity that
Reseller devotes to the products of other manufacturers which Reseller
distributes.

8.3 Reseller will offer and sell the Products only with VMI product
specifications and warranty, and Reseller will not make any claims, or
representations, about the Produce other than those contained in the current
product literature with which VMI furnishes

-5-

Reseller for those Products. At our request, Reseller will furnish us with
copies of Resellers standard Sales Agreements. Reseller will also be responsible
for installing the Products in accordance with our manuals, or other
instructions.

8.4 During the Term, Reseller will prepare, and submit to us the following
reports:

Monthly:

A rolling purchase forecast, for at least the next three months following the
month of the report.



Quarterly:

A sales forecast by dollar volume for at least the next six months following the
month of the report.



Annually:

On or before each October 31st a Sales and Marketing Plan for the following
calendar year.



In addition, Reseller will prepare, and submit, other reports as VMI may
reasonably request from time to time on such subjects as Resellers financial
condition; Reseller market plans and sales strategies; Resellers monthly sales
activity and inventory levels; and the activities of our competitors. Reseller
understand that VMI can offer Reseller substantially better lead times for
delivery if Reseller forecasts purchase requirements to as MI requests. Reseller
will also advise us of any new market requirements for messaging products to
enable us to determine if VMI should direct development efforts toward those
needs.

8.5 VMI will supply Reseller with reasonable quantities of demonstration
software, product brochures, manuals, and other publications to assist Reseller
in the sale of the Products; VMI may charge Reseller our standard fee for
particular promotional items, or large quantities of literature. VMI will also
exercise all reasonable efforts to provide Reseller with timely notice of new
models, releases, updates, and improvements in functionality; or product
performance, of the Products.

8.6 During the initial term of this Agreement the Reseller will present VMI
Products to the companies and at least the minimum number of potential customers
detailed in Schedule D of the Agreement.

9. Payment

9.1 The parties agree that each deal may have differing payment terms and, as
such, will be negotiated based upon the requirements of the particular customer,
the size of the opportunity and product required. It is understood that whatever
payment terms are negotiated they will respect the commercial requirements of
both parties.

9.2 If Reseller asks us to establish a credit line, or other payment terms, for
Reseller, Reseller will supply us with whatever periodic financial information
VMI may reasonably request information about Reseller operations to enable us to
evaluate the feasibility of doing so.

-6-

9.3 Any credit VMI may advance Reseller is based upon our evaluation of
Resellers financial condition, and prompt payment history. Any amount due which
Reseller have not paid us by its due date will be considered delinquent., In
that event, VMI may withdraw credit to Reseller, cancel any further orders, or
require Reseller to post an appropriate letter of credit, or to make full, or
partial, payment in advance. Reseller also agrees that on any delinquent
amounts, VMI may invoice, and collect, from Reseller all costs (including
reasonable legal fees) which VMI may incur to collect the delinquent amount.
Reseller will also owe VMI a late payment charge on the delinquent balance equal
to 21.45 percent per month, or the legal maximum, whichever is less.

9.4 If VMI requests Reseller to do so as a condition to advancing Reseller
credit under this Agreement, Reseller will grant to us a purchase money security
interest in each of the Products which Reseller orders from VMI to secure
payment of the unpaid balance of the purchase price outstanding for such
Products, plus any other applicable charges, and all reasonable attorney's fees
and court costs incurred by us in enforcing this Agreement. This purchase money
security interest would permit us to take back the Products if Reseller fails to
pay for them in accordance with the terms of this Agreement. Reseller agrees
that VMI may then file a financial statement if permitted by law, and that VMI
may file as such a financing statement a carbon photographic, or other
reproduction of this Agreement, and Resellers orders. At our request Reseller
will also execute whatever additional documents VMI may need to perfect our
security interest in such Products.

10. Taxes and Other Additional Charges

10.1 Reseller will pay all sales, use, duty, excise, and other taxes on the
Products (except those on our net income, or net worth) unless Reseller
furnishes VMI with a valid resale or exemption certificate. Reseller will also
be responsible for reporting the Products for personal property tax purposes,
and for payment all domestic transportation costs, insurance charges, customs
duties, and loss, or damage settlements. Our prices for the Products do not
include such taxes, or charges, where applicable, they will be added to
Resellers total invoice amount.

11. Support Services, Parts, and Documentation

11.1 From time to time, at Resellers request, VMI will assist Reseller in
training Resellers employees in the use, operation, sale, service, and support
of the Products; the terms of that training will be governed by a separate
support agreement between the parties. Any documentation, schematics,
maintenance materials, tools, test equipment, diagnostic software, and
associated materials used by our personnel to install, or maintain, the Products
on Resellers behalf, or on behalf of Resellers customer, will be considered our
Proprietary Information, and will remain our exclusive property.

11.2 VMI will sell Reseller those accessories, supplies, and tools that VMI
generally makes available to customers, and at our standard prices. Their
availability and prices may change at any time without notice to Reseller.

-7-

11.3 VMI will provide Reseller with reasonable amounts of all operational,
maintenance, and other documentation Reseller may need to resell, install, use,
and maintain the Products, and to integrate with Resellers other products, or
systems. Reseller may incorporate that documentation into Resellers own
materials, if Reseller complies with the applicable requirements of our Software
License Agreement and Sections 16, and 19 of this Agreement.

11.4 VMI will also provide Reseller with those standard modifications, and
upgrades to the Products, and software programs, which VMI generally offer our
other customers at the pricing provided in Schedule B of this Agreement.

12. Product Warranty

12.1 VMI warrant that any Product sold to Reseller under this Agreement will
conform to our then-current published specifications, and will be free from
defects in materials, and workmanship, under normal use and service. This
warranty is limited to the warranty period specified for that product specified
in Schedule A; that period will begin to run from the date of our shipment to
Reseller.

12.2 Except as to title, this is our only warranty for the Products. VMI
expressly disclaims all other warranties, guarantees or remedies, whether
express, implied or statutory including any implied warranty of merchantability,
or fitness, for a particular purpose. VMI also disclaims any implied warranty
arising out of trade usage, or out of a course of dealing or course of
performance. VMI does not guarantee the integrity of data, or warrant that the
Products will operate uninterrupted or error-free. And in no event shall our
liability to Reseller exceed the limitations specified in Section 14.

13. Patent Indemnity

13.1 At our expense, VMI will defend Reseller against any claim that any
Product, or documentation, sold to Reseller under this Agreement infringes a
United States, or Canadian patent, or copyright. VMI will pay all costs, damages
and attorney's fees that a court finally awards as a result of such a claim.
But, Reseller must give us prompt written notice of the claim, cooperate fully
with us in its defense, and give us sole authority to control the case, and any
related settlement negotiations. VMI will not be responsible for any settlement
made without our written consent.

13.2 If, in our opinion, any Product is likely to become the subject of such a
claim, Reseller will permit us, at our option and expense, to attempt to either
secure for Reseller the right to continue using the Product, or else replace, or
modify it so that it becomes non-infringing without materially affecting
Reseller ability to use it. If neither of these alternatives is available on
terms which appear to us to be reasonable, then Reseller will return the Product
to us at our request, and VMI will refund the purchase price to Reseller, less a
reasonable amount for use, damage, or obsolescence.

-8-

13.3 VMI will not be obligated to Reseller under this Section for any claim
which is based upon: (a) modification of the Product by Reseller, Reseller
customer, Or any third party, (b) our compliance with Reseller designs,
software, specifications, or instructions; or (c) the combination, or
interconnection of the Product with any other product, device, or system VMI did
not supply.

13.4 The limitation on our liability contained in Paragraph 14.2 does not apply
to our indemnity obligations to Reseller under this Section. However, Reseller
does agree that our total liability to Reseller under this section for all
patent, and copyright infringement claims, shall not exceed the greater of: (a)
the total purchase price of all Products Reseller may have purchased under this
Agreement, or (b) US$2 million.

14. Limitation of Liability and Remedies

14.1 Reseller exclusive remedies concerning our performance or nonperformance
are those expressly stated in this Agreement. Under no circumstances will VMI be
liable for loss of data, re-procurement, costs, host revenue, or profits, or for
any other special incidental, or consequential damages, even if they are
foreseeable, or Reseller has informed us of their potential. VMI will also not
be liable for any damages claimed by Reseller based upon any third-party claim.

14.2 Our total liability to Reseller for damages under this Agreement will not
exceed the greater of US$100,000., or the price Reseller paid us for the
Products at issue in Resellers claim. This limitation will apply regardless of
the form, of action (i.e., whether the lawsuit is in contract, or in tort,
including negligence).

15. Termination for Convenience

15.1 Either VMI, or Reseller may terminate this Agreement at any time for any
reason by giving at least 90 days prior written notice to the other. Neither the
expiration, nor the earlier termination of this Agreement shall release either
party from any obligation, which has accrued as of the date of termination.

15.2 If VMI terminates this Agreement for our convenience (and not because of
Resellers default), VMI will honor any confirmed purchase orders which Reseller
may have submitted prior to our notice of termination if they provide for
delivery not more than 90 days after termination of the Agreement.

15.3 If Reseller cancels an order, or terminates this Agreement for Reseller
convenience (and not because of our default) Reseller must give us written
notice, as provided for in Paragraph 15.1 Reseller will then owe VMI for the
following cancellation charges on any outstanding orders. For any Product in our
standard product line which Reseller cancel within 30 days, or less, of its
scheduled shipment date, Reseller will owe VMI a cancellation charge equal to 10
percent of the list price of that item. There will be no cancellation charges
for any standard product if VMI receives Resellers cancellation notice more than
20 days before its scheduled shipment date. VMI reserves the right to impose
greater cancellation charges for any Product, which VMI customizes for Reseller
in some way.

-9-

15.4 Except as expressly stated in this Agreement, neither party will be liable
to the other for any damages, or compensation, due to the termination of this
Agreement. This waiver includes any possible claims under any state franchise
law, as well as any claims for the loss of present, or future profits, for
reimbursement for any investments or expenditures made in connection with this
Agreement, or for any goodwill of a business.

16. Proprietary Information

16.1 During the course of our relationship under this Agreement, each party may
be given access to confidential, or proprietary information of the other. VMI
and Reseller will each exercise due diligence to maintain in confidence any such
information disclosed by one to the other. If the information is furnished on a
confidential basis and marked or identified as confidential, or proprietary when
first disclosed ("Proprietary Information"). Our Proprietary Information may
include the documents VMI supply Reseller to aid in the installation, operation,
test, or maintenance of the products; Reseller may include information about
Reseller hardware, software, or marketing strategy, which VMI may need to bid,
or supply, products to Reseller. As used here, the term "due diligence" means
the same precaution, and standard of care which the receiving party uses to
safeguard its own proprietary information, but in no event less than reasonable
care.

16.2 The receiving party may not reproduce, distribute, or disclose any
Proprietary Information to others, or use it for any commercial purpose outside
this Agreement without first obtaining the written permission of other party
which furnished it. In particular, VMI and Reseller will each ensure that all
employees who are given access to the Proprietary Information of the other will
be required to hold that Information in confidence, and to use it only in the
course of their employer's business.

16.3 This Section does not impose any obligation on either of us if the
information is: (1) publicly known at the time of disclosure; (2) already known
to the receiving party at the time; (3) furnished by the disclosing party to
others without restrictions on its use or disclosure; or (4) independently
developed by the receiving party without use of the Proprietary Information.
Unless VMI agrees otherwise, the obligations under this Section will expire five
years after the date of our last shipment to Reseller under this Agreement.

16.4 This Agreement does not grant Reseller any license under any patents or
other industrial property rights VMI may own, control, or be licensed to use,
except the right to buy, sell, and deal in the Products VMI furnishes Reseller.
In particular, Reseller acknowledges that this Agreement does not grant Reseller
any right to manufacture the Products under any circumstances.

17. Default

17.1 Neither VMI, nor Reseller will be liable to the other for any delay, or
failure to perform if that delay or failure results from a cause beyond its
reasonable control.

17.2 Either party will be considered to be in default if any of the following
occurs:

-10-

(a) It assigns this Agreement or any of its rights under this Agreement in
violation of Section 22.

(b) It fails to perform any material obligation under this Agreement, including
the obligation to pay amounts when due.

(c) It makes an assignment for the benefit of its creditors, or a receiver,
trustee in bankruptcy, or similar officer is appointed to take charge of its
assets.

(d) It files for relief under state, or federal bankruptcy laws.

(e) There is a substantial change in its ownership. In that event, the
non-defaulting party may terminate this Agreement if the other has failed to
take corrective action within 30 days after its receipt of a notice of default
and intent to terminate.

18. Export Controls

18.1 Reseller will not export any Products, software, documentation, or other
products, or technical data, furnished to Reseller under this Agreement without
first obtaining the necessary export licenses. If Reseller intends to export any
of those items. Reseller must determine whether an export license will be
required and, if it is, then obtain that license from the appropriate export
control authorities. Reseller's obligations under this Section will continue
even after this Agreement ends.

19. Use of our Trademarks

19.1 Reseller acknowledges that:

VMI owns all rights, titles, and interests in the Voice Mobility Inc., name and
logotype.

19.2 During the term of this Agreement Reseller may indicate to the public, and
the trade that Reseller is an authorized Value Added Reseller of the Products.
With our prior written approval, Reseller may also use certain VMI trademarks,
and trade names to promote , and solicit sales of the products and licensing of
associated software, if Reseller strictly complies with our instructions
regarding their use. But, Reseller will not adopt, or use, those trademarks, or
trade names-or any confusingly similar word, or symbol as part of Resellers
company name,-or (to the extent Reseller have power to prevent such use) allow
others to use such names, or marks.

19.3 At the explanation, or termination of this Agreement, Reseller will
immediately discontinue any use of all VMI names, and trademarks, as well as any
other combination of words, designs, trademarks, or trade names that would
indicate that Reseller are, or were, a Value Added Reseller of the Products.

19.4 If Reseller intends us integrate any of our documentation into Resellers
own manuals, and if VMI grant Reseller permission to do so, Reseller agrees to
protect our underlying

-11-

copyright in any of the materials, which originate with us. If VMI permits
Reseller to reproduce any portion of materials for which VMI, or our suppliers,
may hold a copyright, Reseller will annotate the material with an appropriate
legend (which VMI must approve) denoting the copyright.

Materials supplied by our licensors may require a different annotation, Reseller
also agree that Reseller will not remove any proprietary notices including those
in the media, or log on presentations from any products, user manuals, or other
material, originating from us, or from any of our software licensors, or
supplies, unless VMI have given Reseller explicit written authorization in
advance to do so.

20. Dispute Resolution

20.1 Canadian law governs this Agreement, VMI and the Reseller will attempt to
settle any claim, or controversy arising out of it through consultation and
negotiation in good faith and a spirit of mutual cooperation. If those attempts
fail, then the dispute will be mediated by a mutually accepted mediator to be
chosen by VMI and the Reseller within 45 days after written notice by one of us
demanding mediation. Neither of us may unreasonably withhold consent to the
selection of a mediator, and VMI and the Reseller will share the costs of the
mediation equally. By mutual agreement, however, VMI and the Reseller may
postpone mediation until each has completed some specified, but limited,
discovery about the dispute. The parties may also agree to replace mediation
with some other form of non-binding alternative dispute resolution.

20.2 Any dispute, which VMI cannot resolve between us through negotiation or
mediation, within six months of the date of the initial demand by either of us
may then be submitted to the courts within Canada and the Province of British
Columbia for resolution. Nothing in this Paragraph will prevent either party
from resorting to judicial proceedings in (a) good faith efforts to resolve the
dispute under these procedures have been unsuccessful, or (b) interim relief
from a court is necessary to prevent serious, and irreparable injury to one
party, or to others.

21. Assignment

21.1 Neither party may assign this Agreement, or delegate its performance under
it without the prior written consent of the other. Reseller agree, however, that
VMI may assign this entire Agreement to our parent, or other affiliate, or sell,
transfer, or assign to a financing institution our rights to receive payment
from Reseller.

22. General

22.1 Notices under this Agreement must be sent by telegram, telex, telecopy,
registered or certified mail to the appropriate party at its address stated on
the first page of this Agreement for to a new address if the other has been
properly notified of the change). If sent to VMI, the notice must be addressed
to the EVP, Business Development. A notice will not be effective until the
addressee actually receives it.

-12-

22.2.1 This contract represents the entire agreement between us regarding this
subject and the Products VMI are to be sell Reseller under it. It supersedes any
terms or conditions, contained on printed forms submitted with purchase orders,
sales acknowledgments, or invoices. It also supersedes all previous oral, or
written, communications, between us regarding the subject. This Agreement may
not be modified, or waived, except in writing, and signed by an officer, or
other authorized representative of each party. If any provision is held invalid,
all other provisions shall remain valid, unless such invalidity would frustrate
the purpose of our agreement.

22.3 This agreement is deemed to duly executed in counterpart (via fax)

22.3 Finally each party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by these terms.

All of which is understood and agreed to by VMI and the Reseller.

On behalf of:
Equilpoa y Control Division Commercial, S.A. de C.V. (Nelotec)
Gullerno Gonzalez Camarena 1600 11 Col. Santa Fe, Mexico City
Signature:

/s/ Manuel Rotas
Print name: Manuel Rotas
Title: President



On behalf of:
Voice Mobility Inc., 4190 Lougheed Highway, Suite 100
Burnaby, British Columbia, CANADA V5C 6A8
Signature:

/s/ James Hutton
Print name: James Hutton
Title: President



 -13-

SCHEDULE A

Products

Voice Mobility Enhanced MessagingTM UCN 200 Software Suite

 -14-

SCHEDULE B

1.0 Pricing (Per Subscriber)

 

SOFTWARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0-999,999
1M - 4,999,599
5M - 9,999,999
10M+

$ 2.50
$ 2.00
$ 1.25
$ 0.90

$ 0.75
$ 0.50
$ 0.20
$ 0.15

$ 1.00
$ 0.75
$ 0.50
$ 0.35

$ 4.25
$ 3.25
$ 1.95
$ 1.40

$ 3.40
$ 2.80
$ 1.56
$ 1.12

Maintenance - Tier IV Support: 15% Annually

 

Notices: See Appendix A for details on Features & Functions set

HARDWARE (If supplied by Voice Mobility)

 

 

 

 

 

 

 

 

 

 

0-999,999
1M - 9,999,999
10M+

$ 0.95
$ 0.85
$ 0.75

$ 0.03
$ 0.03
$ 0.03

$ 0.31
$ 0.31
$ 0.31

$ 1.29
$ 1.19
$ 1.12

Maintenance: 3 years 7/24, 4 hr. response: Included

Notes: See Appendix B for details on Hardware Configurations set
UM Configuration - 90% VM and 10% UM

UC Configuration - 80% VM, 10% UM and 10% UC

 

1.1 Recommended Customer Pricing.
Voice Mobility expects the Channel Partner Pricing as shown will allow the
Channel Partner a 100% mark up on pricing to their Customers.

-15-

2.0 Professional Services when provided by VMI

Training

Training - Tier 2

$1,500/per person/per day

At the customer's location, VMI will train the personnel who will be responsible
for Tier 2 support. Travel and accommodations extra. A limited number of
observers may attend at no cost, subject to the agreement of VMI.

Volume Pricing
3 - 5 students - $700/per student/per day
over 5 Students - $500/per student/per day



Training - Tier 1

$1,000/per person/per day

At the customer's location, VMI will train Customer Service Representatives and
Help Desk Representatives on the VMI Licensed Software suite. (Minimum class
size 4 seats). Travel and accommodations extra. A limited number of observers
may attend at no cost, subject to the agreement of VMI.

Volume Pricing
Up to 20 students - $1,000/per student/per day
20 - 40 students - $750/per student/per day
over 40 students - $500/per student/per day

Installation

Installation

$200/per hour/per Installer

At the customer's location, VMI will install, configure and perform field
acceptance testing on the VMI Licensed Software suite. Travel and accommodations
extra. The installation will take approximately 36 hours to install the VMI
Licensed Software suite.

Seamless Migration Tool

Seamless Migration Tool

$250,000 - $500,000/Voicemail System

VMI will deliver a voicemail vendor specific migration tool to extract the
voicemail subscriber'

 

 -16-

SCHEDULE C

 

The Territories consists of the following areas only:

Mexico

Guatemala

Columbia

Venezuela

 

The Marketplace consists of:

Telecommunications Service Providers

Internet Service Providers

Wireless Service Providers

Communications Service Providers